NOTICE OF ALLOWANCE
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known image processing display configurations. However, none of the references alone or in combination teach: “An image processing apparatus, comprising a memory and a processor, the memory configured to store instructions; wherein the processor is configured to execute the instructions to: acquire brightness data of an image, the brightness data comprising brightness data of a color of each pixel in the image which represents an actual brightness of the color of each pixel in the image; and store the brightness data of the color of each pixel in the image as N-bit grayscale data and store a brightness increase index of the color of the image, wherein the brightness increase index of the color of the image indicates a degree of increase in a brightness represented by the N-bit grayscale data of the color of each pixel in the image with respect to the actual brightness of the color of the pixel in the image, wherein the N-bit grayscale data is capable of representing M gray levels, wherein the processor is configured to execute the instructions to store the brightness data of the color of each pixel in the image as N-bit grayscale data and store the brightness increase index of the color of the image by: acquiring a maximum brightness Cx of the color of each pixel in the image; determining a brightness interval corresponding to each of the M gray levels and the brightness increase index of the color of the image; for each pixel, setting, based on the brightness interval to which the brightness data of the color of the pixel belongs, the N-bit grayscale data of the pixel as N-bit grayscale data corresponding to and wherein determining the brightness interval corresponding to each of the M gray levels and the brightness increase index of the color of the image comprises: when the maximum brightness Cx is greater than or equal to a preset brightness extreme value Cmax of the color, associating the highest one of the M gray levels with a range of brightness greater than or equal to the preset brightness extreme value Cmax, dividing a range of brightness from 0 to the preset brightness extreme value Cmax of the color into M-1 intervals, associating each of the M-1 gray levels below the highest gray level in an ascending order of -2-Application No.: 16/641984 Filing Date:May 5, 2020 level with one of M-1 intervals in an ascending order of brightness, and determining the brightness increase index of the color of the image based on the preset brightness extreme value Cmax of the color; and when the maximum brightness Cx is smaller than the preset brightness extreme value Cmax of the color, associating the highest one of the M gray levels with a preset brightness Cy of the color, dividing a range of brightness from 0 to the preset brightness Cy of the color into M-1 intervals, associating each of the M-1 gray levels below the highest gray level in an ascending order of level with one of the M-1 intervals in an ascending order of brightness, where Cx <= Cy < Cmax, and determining the brightness increase index of the color of the image based on the preset brightness Cy of the color or based on the preset brightness Cy of the color and the preset brightness extreme value Cmax of the color.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626